DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
2.	Claims 1-24 are pending, with amendments to claims 1, 5, 9-13 and 15-17. Claims 20- 24 are new.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom of Great Britain and Northern Ireland on 10/3/17. It is noted, however, that applicant has not filed a certified copy of the GB1716120.9 application as required by 37 CFR 1.55.

Response to Arguments
4.	Applicant's arguments filed 5/20/21 have been fully considered but they are not persuasive. 
Applicant argues that the previously presented limitation of claim 1, “assess effectiveness…”  is not disclosed by previously cited Emadi et al. (US 20180131397 A1), hereinafter, Emadi because .. “rather, as shown in the hand drawn component at the top of the augmented figure, Emadi teaches that any 
However, Emadi does not use the term “power assessment module”. The claim merely states “the noise reduction system is configured to assess effectiveness…”.Office action clearly pointed to receiver of Fig. 1 as the claimed noise reduction system. Paragraph [0101] discloses the receiver 100 of Fig. 1 performs the claimed assessment.
Applicant also argues that Emadi fails to disclose the previously presented limitation of claim 1, “to identify one or more noise signals." because “whole basis of Emadi's operation requires pre- knowledge of noise sources and signal”. However, as stated in the prior office action, Emadi discloses in paragraph [0071] “receive incoming RF signal 104, which includes a wanted signal component and an interfering signal component caused by an aggressor, correlators 146, 148 may identify similarities between the IQ baseband signals of the aggressor and the interfering signal component of the down-converted IQ baseband signals…. correlators 146, 148 extract the interfering signal component from the IQ down-converted baseband signals”. Thus, Emadi’s disclosure of extracting the noise signal from the received signal which includes the noise and the wanted signal results in the noise signal identification, as claimed. The claim language does not exclude the receiver’s prior knowledge of aggressors. 


5.	In light of amendments to claim 17, the rejections under 35 U.S.C. 101 and 35 U.S.C. 112(b) have been withdrawn.

6.	In light of the terminal disclaimer filed and approved on 5/26/21, the non-statutory double patenting rejection of claims 1-19 is withdrawn.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 9, 10, 11, 14-19, 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by previously cited Emadi et al. (US 20180131397 A1), hereinafter, Emadi.

Regarding claim 1:
Emadi discloses a noise reduction system for a digital receiver (Fig. 1) for reducing noise in signals received at the digital receiver, wherein the digital receiver includes a digital receiver input (Fig. 1, antenna 102) for receiving an analogue signal, analogue signal processing circuitry for processing the received analogue signal, and an output (Fig. 1, output of ADC 138) for providing the processed signal to a digital signal processor (Circuitry after ADC 138, not shown, downstream processor of paragraph [0067]) , wherein the noise reduction system is configured to reduce noise in the received analogue signal after receipt of the analogue signal at the digital receiver input and before the received analogue signal enters the digital signal processor (noise reduction by circuitry between antenna 102 and ADC 138), wherein the noise reduction system comprises: 
a first component comprising: an input arranged to receive the analogue signal (Fig. 1, input to correlators 146 and 148);
a processor arranged to assess the received analogue signal and to identify one or more noise signals within the received analogue signal (Figs. 2A, 2B show correlator circuitry 146, 148 in receiver 100 (claimed processor) of Fig. 1, which extracts in-phase and quadrature phase interfering signals, see paragraphs 
an output arranged to output the results of the noise signal identification (Signals 150 and 152 represent the output); and 
a second component comprising: 
an input arranged to receive the results of the noise signal identification from the first component (Fig. 1, input to mixers 154 and 156); and
electronic circuity configured to apply one or more counter-measures to the received analogue signal, based on the noise signal identification results to produce a modified analogue signal, wherein the modified analogue signal has a reduced level of noise compared to the received analogue signal (Fig. 1, mixers 154, 156, combiner 166 and combiner 110 attenuate the interfering signal; see paragraphs [0055], [0059] and [0073]), 
wherein the noise reduction system is configured to assess the effectiveness of the one or more counter-measures applied by the second component to determine whether any further counter-measures are required (Paragraph [0101], receiver 100 assesses effectiveness by measuring power and comparing to a predetermined threshold and determines whether to continue interference reduction (threshold not exceeded) or continue operation (threshold exceeded)).  

Regarding claim 16:
Method claim 16 is anticipated by Emadi based on a rationale similar to the one used to reject system claim 1 above.

Regarding claim 17:
Non-transitory computer readable storage medium claim 17 is anticipated by Emadi based on a rationale similar to the one used to reject system claim 1 above. Emadi also further discloses non-transitory computer readable storage medium (Paragraph [0026]).

Regarding claim 18:
Mobile device claim 18 is anticipated by Emadi based on a rationale similar to the one used to reject system claim 1 above. Emadi further discloses a mobile device (Paragraphs [0041], [0042]).

Regarding claim 19:
Wifi router claim 19 is anticipated by Emadi based on a rationale similar to the one used to reject system claim 1 above. Emadi further discloses a wifi router (Paragraphs [0041], [0042], wherein a router is a standard radio component of a cellular radio telephone wi-fi communication system disclosed by Emadi).

Regarding claim 5:
Emadi discloses the system wherein the processor of the first component is configured to extract each of the one or more identified noise signals from the incoming analogue signal, and the output of the first component is arranged to 

Regarding claim 6:
Emadi discloses the system wherein one of the counter-measures applied by the electronic circuity of the second component comprises configuring and applying a filter to the incoming analogue signal to remove one of the identified noise signals (Paragraph [0061]).

Regarding claim 9:
Emadi discloses the system wherein the processor of the first component is configured to output a control signal to the second component to control the counter-measures that are applied by electronic circuitry  of the second component (Paragraph [0101], [0074], receiver 100 controls counter-measures based on threshold comparison).

Regarding claim 10:
Emadi discloses the system, wherein the processor of the first component is configured to assess the effectiveness of the one or more counter-measures applied by the second component (Paragraph [0101], receiver 100 assesses effectiveness by measuring power and comparing to a predetermined threshold and determines whether to continue interference reduction (threshold not exceeded) or continue operation (threshold exceeded)).  

Regarding claim 11:
Emadi discloses the wherein the output of the first component is configured to output a control signal to a third component (Fig. 1, components of receiver 100 processing signal 112) to control an effectiveness assessment carried out by the third component (Paragraph [0101], [0074], receiver 100 controls switch providing feedback to subtractor based on threshold comparison, and continuously assesses the effectiveness).

Regarding claim 14:
Emadi discloses the system, wherein the digital receiver comprises a digital receiver in a mobile device, wherein the input comprises a mobile device aerial and the digital signal processor comprises a baseband processor of the mobile device (Paragraphs [0041], [0042]).

Regarding claim 15:
Emadi discloses the system, wherein the incoming analogue signal comprises any one of the following: mobile network signals, radio signals, Wi-Fi signals, satellite communications, broadband connections (Paragraphs [0041], [0042]).

Regarding claim 21:
Emadi discloses the system wherein the one or more noise signals correspond to one or more sources of noise (Paragraph [0005]).

Allowable Subject Matter
8.	Claims 2-4, 7, 8, 12, 13, 20, 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637